EXHIBIT 99.1 For Immediate Release: NR 15-03 Exeter Resource Corporation Reports Voting Results From Annual General Meeting Vancouver, B.C. – June 12, 2015: Exeter Resource Corporation (NYSE-MKT:XRA, TSX:XRC, Frankfurt: EXB – “Exeter” or the “Company”) today announced the voting results from its annual general meeting of shareholders (Annual Meeting) held on Thursday June 11, 2015, in accordance with Toronto Stock Exchange requirements.A total of 49,306,244 common shares representing 55.77% of Exeter’s issued and outstanding common shares were represented at the Annual Meeting.Shareholders voted in favour of all items of business put forth at the meeting including the appointment of PricewaterhouseCoopers LLP as external auditors of Exeter.The following nominees, as listed in Exeter’s Management Information Circular, were re-elected as directors of the Company: DIRECTOR Votes For % Withheld Votes % Bryce G. Roxburgh Yale R. Simpson Robert G. Reynolds John C. Simmons Julian Bavin You are invited to visit the Exeter web site at www.exeterresource.com. EXETER RESOURCE CORPORATION Wendell Zerb, P. Geol President and CEO For further information, please contact: W. Zerb, CEO or Rob Grey, VP Corporate Communications Tel: 604.688.9592Fax: 604.688.9532 Toll-free: 1.888.688.9592 Suite 1660, 999 West Hastings St. Vancouver, BC CanadaV6C 2W2 exeter@exeterresource.com NEITHER THE TSX NOR ITS REGULATION SERVICES PROVIDER (AS THAT TERM IS DEFINED IN THE POLICIES OF THE TSX) ACCEPTS RESPONSIBILITY FOR THE ADEQUACY OR ACCURACY OF THIS NEWS RELEASE
